Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5-11, 13, and 16-18 are allowed as amended below.

Priority
It is noted that there is no asserted claim to foreign priority under 35 USC 119. The asserted priority is a national stage of PCT application PCT/US2018/014008, filed in the United States, which claims the priority of provisional application 62/447,199. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was granted by e-mail correspondence by attorney David Staple on July 21, 2022. 

The application has been amended as follows: 

--Claim 16. (Currently amended) The method of claim 1[[5]], wherein the antibody or antibody fragment is an anti-Nrn1 antibody, antibody fragment, or antibody mimetic molecule.--

--Claim 17. (Currently amended) The method of claim 1[[5]], wherein the antibody or antibody fragment is an anti-Sema7a antibody, antibody fragment, or antibody mimetic molecule.--

--Claim 18. (Currently amended) The method of claim 1[[5]], wherein the antibody or antibody fragment is an anti-CRTAM antibody, antibody fragment, or antibody mimetic molecule.--


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644